DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations
“a filter unit that is configured to remove an AC component of the DC power received from the rectification unit” in claim 19; and 
“the filter unit includes one or more capacitors” in claim 20
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a rectification unit that is configured to rectify alternating current (AC) power supplied from a power supply unit to direct current (DC) power” in claim 1;
“a first inverter unit that is configured to (i) receive the DC power from the rectification unit, (ii) convert the DC power into resonant current, and (iii) apply the converted resonant 10 current to at least one of the first working coil or the second working coil” in claim 1;
“a control unit that is configured to control at least one of the first inverter unit, the first switch, or the second switch to detect whether a target object is located on the first working coil or the second working coil” in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The specification does not sufficiently describe the structure/feature of the rectification unit, the first inverter, and the control unit
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “a rectification unit that is configured to rectify alternating current (AC) power supplied from a power supply unit to direct current (DC) power”; “a first inverter unit that is configured to (i) receive the DC power from the rectification unit, (ii) convert the DC power into resonant current, and (iii) apply the converted resonant 10 current to at least one of the first working coil or the second working coil”; “a control unit that is configured to control at least one of the first inverter unit, the first switch, or the second switch to detect whether a target object is located on the first working coil or the second working coil” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Regarding claims 2-20, the claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun (US 2011/0303653).
Regarding claim 1, Chun teaches an induction heating and wireless power transferring device (induction heating cooker; see title) comprising:
a first working coil unit that includes a first working coil (heating coil L1 driven by inverter unit 30; see fig.2) and a second working coil (heating coil 2 driven by inverter unit 30; see fig.2) in that are coupled in parallel (See fig.2, heating coil L1 and L2 are connected in parallel);
a rectification unit (rectification unit 10) that is configured to rectify alternating current (AC) power supplied from a power supply unit to direct current (DC) power  ( intended use of a rectifier, a rectifier 10 is configured to receive a common alternating current (AC) voltage from high-frequency power unit 90 and rectifies the AC voltage into a direct current (DC) voltage); 
a first inverter unit (inverter unit 30) that is configured to (i) receive the DC power from the rectification unit (rectification unit 10), (ii) convert the DC power into resonant current (See fig.2, inverter unit 30 receives the DC current from rectification unit 10 and supplies to RC circuits, wherein the current in the RC circuits is resonant current), and (iii) apply the converted resonant current to at least one of the first working coil (heating coil L1) or the second working coil (heating coil L2) (See fig.2, inverter unit 30 applies to RC circuits with heating coil L1 or L2, wherein the current in the RC circuits is resonant current);
a first switch (sub switching element S1 in first inverter unit 30) that is coupled to the first working coil (heating coil L1 in first inverter unit 30) and that is configured to turn on or off the first working coil (See fig.2, sub switch element S1 is configured to turn on/off the heating coil L1); 
a second switch (sub switching element S2 in first inverter unit 30) that is coupled to the second working coil (heating coil L2 in first inverter unit 30) and that is configured to turn on or off the second working coil (See fig.2, sub switch element S2 is configured to turn on/off the heating coil L2); and 

    PNG
    media_image1.png
    707
    467
    media_image1.png
    Greyscale

a control unit (control unit 60) that is configured to control at least one of the first inverter unit, the first switch, or the second switch to detect whether a target object is located on the first working coil or the second working coil (See para.[0028] “four heating coil groups (in FIG. 1, four heating coils L1˜L4 forming one heating coil group) arranged in a line are respectively operated by drive units 40˜43 (with reference to FIG. 2) operated by a control unit 60” and para.[0038] “the control unit 60 judges whether the container 3 is located at the respective heating coils L1˜L4 of the respective heating coil groups according to current values sensed by the sensing units 50˜53.” Control unit 60 is configured to control the operation of the heating coil, which means the control unit 60 control the first inverter unit 30 and switches S1, S2, and determine the location of a container based on the current flowed through heating coil L1, L2.) 

Regarding claim 2, Chun teaches the control unit is configured to:
supply one or more pulses to the first inverter unit at one or more time points to detect whether the target object is located on the first working coil or the second working coil (See para.[0028] “four heating coil groups (in FIG. 1, four heating coils L1˜L4 forming one heating coil group) arranged in a line are respectively operated by drive units 40˜43 (with reference to FIG. 2) operated by a control unit 60” and para.[0038] “the control unit 60 judges whether the container 3 is located at the respective heating coils L1˜L4 of the respective heating coil groups according to current values sensed by the sensing units 50˜53.”In addition, the current produced from AC by a rectifier is pulsed DC, therefore the current supplied to the inverter unit 30 is pulsed current.), wherein the resonant current becomes zero at the one or more time points (the pulsed DC produced from AC by a rectifier periodically becomes zero).

Regarding claim 3, Chun teaches the control unit (control unit 60) is configured to turn on or off the first switch or the second switch sequentially and repeatedly until detection of whether the target object is located on the first working coil or the second working coil is complete (See para.[0037] “the control unit 60 controls operation of the inverter units 30˜33 through the drive units 40˜43 so that current sequentially flows to the respective heating coils L1˜L4 of the respective heating coil groups to detect whether the container 3 is located at the respective heating coils L1˜L4 of the respective heating coil groups.” And para.[0082] “the control unit 60 repeats the judgment as to whether a container 3 is present.”  Hence the sub switching element S1-S4 is sequentially and repeatedly until detection is complete.)

Regarding claim 4, Chun teaches the control unit is configured to supply the one or more pulses while the first switch or the second switch is turned on (As discussed in claims 1-3 above, the current produced from AC by a rectifier is pulsed DC, therefore the current supplied to the inverter unit 30 and sub switching element S1-S4 is pulsed current.)

Regarding claim 7, Chun teaches the control unit is configured to: based on the target object being detected on the first working coil, supply a switching signal to the first inverter unit, wherein a frequency and a phase of the switching signal are adjusted based on power level input received from a user, and  turn on or off the first switch based on the switching signal (See para.[0035] “When a region 100 corresponding to the heating coils L on which the container 3 is located and an output adjustment unit 200 are displayed on the operation panel 6 based on current sensed by the sensing units 50˜53 and a user selects the displayed region 100 and the displayed output adjustment unit 200 through the operation panel 6, the control unit 60 transmits a control signal to adjust output of the heating coils L on which the container 3 is located to a corresponding one of the drive units 40˜43, and the corresponding drive unit 40, 41,42, or 43 drives the respective heating coils L1˜L4.”)

Regarding claim 15, Chun teaches the first switch (sub switching element S1 in first inverter unit 30) is a semiconductor switch (See fig.2, the sub switching element S1 is a semiconductor switch.)

Regarding claim 16, Chun teaches the second switch (sub switching element S2 in first inverter unit 30) is a semiconductor switch (See fig.2, the sub switching element S2 is a semiconductor switch.)

Regarding claim 19, Chun teaches a filter unit (smoothing units 20-23) that is configured to remove an AC component of the DC power received from the rectification unit (rectification unit 10) (See para.[0034] “The main switching elements Q1 and Q2 alternately switch smooth voltage output from the smoothing unit 20,21,22, or 23 according to a switching control signal, and supply high-frequency power to the respective heating coils L1˜L4. The first condenser C1 and the second condenser C2 serve to cause current to flow in the respective heating coils L1˜L4.”)

Regarding claim 20, Chun teaches the filter unit (smoothing units 20-23) includes one or more capacitors (See fig.2, smoothing units 20-23 includes one or more capacitors.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 2011/0303653) in view of Filippa (US 2012/0305546).
Regarding claim 5, Chun teaches the control unit is configured to:
 turn on the first switch at a first time point, and supply a first pulse to the first inverter unit based on the change of resonant current after the first time point (See para.[0037] and [0081] “the control unit 60 controls operation of the inverter units 30˜33 through the drive units 40˜43 so that current sequentially flows to the respective heating coils L1˜L4 of the respective heating coil groups to detect whether the container 3 is located at the respective heating coils L1˜L4 of the respective heating coil groups.” “The control unit 60 judges whether a container 3 is present based on signals of the sensing units 50 to sense the container 3 placed on the cooking plate 2 by a user. For example, the control unit 60 judges whether a container 3 is present based on the signals of the sensing units 50 sensing a change of an electrical signal, such as current or voltage of heating coils L on which the container 3 is located. When the sensed signal is not detected, the control unit 60 controls the sensing units 50 to again sense a change of the electrical signal (operation 701), and when the sensed signal is detected, the display unit 70 displays a designated region corresponding to the sensed container 3 (operation 702).”), in a state in which a target object is not detected before a second time point that is a predetermined cycle after the first time point, turn off the first switch and turn on the second switch at the second time point, and supply a second pulse to the first inverter based on the change of resonant current after the second time point (As disclosed in para.[0037], the control unit 60 controls the current sequentially flows to the respective heating coils to detect whether the container 3 is located at the respective heating coils L1˜L4 of the respective heating coil groups. Hence, sub switching element S1 is closed and other switching elements are open at a first time point, so that a current flows to first coil L1; sub switching element S1 is open and switching element S2 is closed at a second time point so that a second current flows to first coil L2, if the container is not on the first coil L1, the detection of the presence of a pan on the heating coil L2 is based on whether there is current change after the second time point.)
 Chun does not explicitly teach the current change is the resonant current becoming zero.
However, Fillippa teaches an induction heating device including a heating coil and a controller configured to detect the presence of a pan on the heating coil based on (See para.[0044] “The current signature of sensor signal 118 is captured and recorded by the controller 114 by sampling the signal 118 .. If no vessel is present the sensor signal 118 is essentially a triangle wave to smooth sine wave where area above and below the OA line are roughly equal.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the induction heating device of Chun with the controller detect the presence of a pan on the heating coil based on resonant current flow to the coil becoming zero as taught by Fillippa, in order to the provide a conventional algorithm to detect the presence of a pan on a heating coil.

Regarding claim 6, Chun teaches the control unit is configured to:
at a third time point and based on a determination that the target object is not detected before the third time point, turn off the second switch and turn on the first switch, the third time point being the predetermined cycle after the second time point, and supply a third pulse to the first inverter unit based on the change of resonant current after the third time point (As disclosed in para.[0037], the control unit 60 controls the current sequentially flows to the respective heating coils to detect whether the container 3 is located at the respective heating coils L1˜L4 of the respective heating coil groups. As the continuity of the pan detection of the discussion of claim 5, the detection of the presence of a pan on the heating coil L2 at third time point; sub switching element S2 is open and switching element S3 is closed after third time point so that a second current flows to first coil L3, and then perform the detection of the presence of a pan on the heating coil L3.)
Chun does not explicitly teach the current change is the resonant current becoming zero.
However, Fillippa teaches an induction heating device including a heating coil and a controller configured to detect the presence of a pan on the heating coil based on resonant current flow to the coil becoming zero (See para.[0044] “The current signature of sensor signal 118 is captured and recorded by the controller 114 by sampling the signal 118 .. If no vessel is present the sensor signal 118 is essentially a triangle wave to smooth sine wave where area above and below the OA line are roughly equal.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the induction heating device of Chun with the controller detect the presence of a pan on the heating coil based on resonant current flow to the coil becoming zero as taught by Fillippa, in order to the provide a conventional algorithm to detect the presence of a pan on a heating coil.

Regarding claim 11, Chun teaches the control unit is configured to: detect an change of resonant current flowing through at least one of the first working coil or the second working coil, and based on the change of the resonant current, determine whether the target object is located on the first working coil or the second working coil (See para.[0037] and [0081] “the control unit 60 controls operation of the inverter units 30˜33 through the drive units 40˜43 so that current sequentially flows to the respective heating coils L1˜L4 of the respective heating coil groups to detect whether the container 3 is located at the respective heating coils L1˜L4 of the respective heating coil groups.” “The control unit 60 judges whether a container 3 is present based on signals of the sensing units 50 to sense the container 3 placed on the cooking plate 2 by a user. For example, the control unit 60 judges whether a container 3 is present based on the signals of the sensing units 50 sensing a change of an electrical signal, such as current or voltage of heating coils L on which the container 3 is located. When the sensed signal is not detected, the control unit 60 controls the sensing units 50 to again sense a change of the electrical signal (operation 701), and when the sensed signal is detected, the display unit 70 displays a designated region corresponding to the sensed container 3 (operation 702).”)
Chun does not explicitly teach the current change is an attenuation degree of resonant current.
However, Fillippa teaches an induction heating device including a heating coil and a controller configured to detect the presence of a pan on the heating coil based on resonant current flow to the coil becoming zero (See para.[0044] “The current signature of sensor signal 118 is captured and recorded by the controller 114 by sampling the signal 118 .. If no vessel is present the sensor signal 118 is essentially a triangle wave to smooth sine wave where area above and below the 0A line are roughly equal.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the induction heating device of Chun with the controller detect the presence of a pan on the heating coil based on resonant current flow to the coil becoming zero as taught by Fillippa, in order to the provide a conventional algorithm to detect the presence of a pan on a heating coil.

Allowable Subject Matter
Claims 8-10 and 12-14, 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art fails to teach, alone or in combination, an heating device, comprising a first inverter unit that is configured to receive a rectified direct current power from a rectification unit, to perform a switching operation to convert the DC power into a resonant current, and to apply the resonant current to a first and second working coils. A first semiconductor switches that is connected to the first working coil to turn on or off the first working coil. A second semiconductor switches that is connected to the second working coil to turn on or off the second working coil. A control unit is configured to control respective operations of the first inverter unit and the first and second semiconductor switches to detect a working coil with a target object located thereon among the first and second working coils at a time point when the resonant current becomes zero; wherein the control unit is configured to supply a switching signal to the first inverter unit based on the target object being detected on the first working coil, turn on/off the first switch based on the switching signal, and determine whether the target object remains on the first working coil before a start of a predetermined time period for detecting whether another target object other than the target object is located on the second working coil, at the start of the predetermined 
Regarding claim 12, the prior art fails to teach, alone or in combination, an heating device, comprising a first inverter unit that is configured to receive a rectified direct current power from a rectification unit, to perform a switching operation to convert the DC power into a resonant current, and to apply the resonant current to a first and second working coils. A first semiconductor switches that is connected to the first working coil to turn on or off the first working coil. A second semiconductor switches that is connected to the second working coil to turn on or off the second working coil. A control unit is configured to control respective operations of the first inverter unit and the first and second semiconductor switches to detect a working coil with a target object located thereon among the first and second working coils at a time point when the resonant current becomes zero; the control unit is configured to: control at least one of the first inverter unit, the second inverter unit, the first switch, the second switch, the third switch, or the fourth switch to synchronize the resonant current converted by the first inverter unit and the resonant current converted by the second inverter unit, and control at least one of the first inverter unit, the second inverter unit, the first switch, the second switch, the third switch, or the fourth switch to detect whether a target object is located on the first working coil, the second working coil, the third working coil, or the fourth working coil based on the synchronized resonant current becoming zero.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS Q LIU/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726